



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mitchell, 2021 ONCA 228

DATE: 20210409

DOCKET: M52357 (C65736)

Pardu
,
Brown and Paciocco
JJ.A.

BETWEEN

Her
    Majesty the Queen

Respondent

and

Jefferey
    Jay Mitchell

Applicant/Appellant

Jeffrey Jay Mitchell, acting in person

Hannah Freeman, for the respondent

Heard: April 8, 2021 by video conference

REASONS FOR DECISION

[1]

Mr. Mitchell brings this motion for a review of the decision of a single
    judge of this court dismissing his application for an order for appointment of
    counsel pursuant to s. 684 of the
Criminal Code
.
    The appellant appeals from conviction and sentence on a charge of robbery and
    related offences. The issue at trial was the identity of the robber. The Crown
    brought a dangerous offender application and the trial judge accepted a joint
    submission on sentence, declaring the appellant a dangerous offender and imposed
    a global term of imprisonment of 13 years, followed by a 10-year long term
    supervision order.

[2]

The appellant now alleges ineffective assistance of trial counsel, and
    bias on the part of the trial judge. Legal Aid was refused on the ground that
    there was no merit to the appeal.

[3]

Gillese J.A. dismissed the application on the ground that there was
    little merit to the conviction appeal. She observed that the grounds of appeal
    were straightforward and largely factual in nature, and that the appellant was
    articulate and able to present his arguments. She concluded that it was not
    necessary that counsel be appointed to properly hear and decide it.

[4]

As to the sentence appeal, Gillese J.A. similarly observed that the
    sentence was a product of a joint submission by experienced counsel. The
    sentencing judge expressly adverted to
Gladue
principles and noted that the issues on the sentence appeal were also
    straightforward.

[5]

The applicant not having met his burden to show that he required the
    assistance of court-appointed counsel, Gillese J.A. dismissed the motion.

[6]

We see no reason to differ from the conclusions reached by
    Gillese J.A. and agree with them. The motion is dismissed.

G. Pardu J.A.

David
    Brown J.A.

David
    M. Paciocco J.A.


